DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “large” in claim 6 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

the moving identified”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the image having a positive rating”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hlatky et al. (US 9,871,959).

Regarding claim 1, Hlatky teaches a system for automatically identifying and classifying a moving object in one or more images (see figure 4, col. 7 lines 40-54), the system comprising:
a data network (see figure 4, col. 4 lines 1-18),
an image capturing device installed to capture the one or more images of a scene at predetermined times (see col. 5 lines 3-14, where Hlatky discusses triggering a camera to capture an object at time intervals when movement is detected), the image capturing device comprising: - a storage module configured to store the one or more captured images (see figure 4, col. 2 lines 52-54),
- a communication module configured to wirelessly communicate a remotely accessible computing device through the network (see figure 4, col. 4 lines 1-18),
a remotely accessible computing device comprising a storage module, the remotely accessible computing device being configured to: - to receive the one or more images captured by the image capturing device (see figure 4, col. 5 lines 3-14, where Hlatky discusses triggering a camera to capture an insect animal when movement is detected),
- to detect an animal in the received one or more images (see col. 6 lines 23-30, where Hlatky discusses triggering a camera to capture animals when movement is detected).
 (see col. 34 lines 45-56, where Hlatky discusses classification threshold based on the likelihood that an image contains an animal of interest, the classifier determines the type of animals in images).

Regarding claim 2,  Hlatky teaches the system further comprising one or more client computerized devices, each client computerized device being configured to communicate with the remotely accessible computing device through the network, the remotely accessible computing device being further configured to send a notification upon identifying characteristics and/or type of the detected moving object (see figure 6, col. 2, lines 52-66, where Hlatky discusses remotely located first computer workstation has a network communication interface).

Regarding claim 3, Hlatky teaches the remotely accessible computer device being further configured to send the notification when the calculated probability is higher than a predetermined level (see col. 34, lines 44-56, where Hlatky discusses classification threshold used to classify the type of animals in images).

Regarding claim 4, Hlatky teaches each client computerized device being further configured to download the one or more classified images (see figure 4, col. 2, lines 52-66, where Hlatky discusses storing animal images).

Regarding claim 5, Hlatky teaches each client computerized device being further configured to filter the one or more classified image based on an identified characteristic and/or on an identified type (see col. 34, lines 44-56, where Hlatky discusses classification threshold used to classify the type of animals in images).

Regarding claim 6, Hlatky teaches the remotely accessible computing device further comprising a machine learning module, the machine learning module being configured to store a large number of preselected images for which a moving object has been identified to train the classification of the detected moving object (see figure 4, col. 6, lines 23-35, where Hlatky discusses training the neural network used to classify the type of animals in images).

Regarding claim 7, Hlatky teaches the training of the detected moving object being further configured to vary parameters of detections and to proceed to a large number of iterations by comparing the variation of parameters with the moving identified in the preselected images (see figure 4, col. 6, lines 23-35, where Hlatky discusses training the neural network used to classify the type of animals in images).

Regarding claim 8, Hlatky teaches the image capturing device comprising a movement detector adapted to detect movement in the scene to be captured, the detection of movement triggering the image capturing device to capture an image of the scene (see col. 5 lines 3-14, where Hlatky discusses detection of movement of objects through the target space and triggering cameras to capture an images).

Regarding claim 9, Hlatky teaches the moving object being an animal and the type being a species (see col. 6 lines 23-35, where Hlatky discusses neural network trained to classify the type of animals in images).

Regarding claim 10, Hlatky teaches the image capturing device being a digital camera (see col. 5 lines 3-14, where Hlatky discusses detection of movement of objects through the target space and triggering cameras to capture an images).

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding method.

Regarding claim 12, Hlatky teaches the method further comprising: - detecting movement in the scene; - capturing the one or more image only if movement is detected (see col. 5 lines 3-14, where Hlatky discusses detection of movement of objects through the target space and triggering cameras to capture an images).

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding method.

Regarding claim 16, Hlatky teaches the method further comprising sending a notification of an identified type and/or characteristic of the moving object to a remote client device (see figure 4, col. 4 lines 8-18, col. 5 lines 3-14, where Hlatky discusses transmitting captured images to a remote device).

Claim 17 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hlatky et al. (US 9,871,959) in view of Master et al. (US 2004/0268096).

Regarding claim 15, Hlatky does not expressly teach the method further comprising: - validating if the captured image respects minimum requirements for detection; and - sending a command to the image capturing device to correct the one or more identified parameters of capturing process.  However, Master teaches the method further comprising: - validating if the captured image respects minimum requirements for detection; and - sending a command to the image capturing device to correct the one or more identified parameters of capturing process (see para. 0114, where Master discusses capturing an object image and adjusting camera settings to a proper exposure and focus). 

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hlatky in this manner in order to improve animal classification by correcting camera parameters to properly capture images of the objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hlatky, while the teaching of Master continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correcting camera parameters to adjust the camera and properly capture images of animals.  The Hlatky and Master systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.




20 is rejected under 35 U.S.C. 103 as being unpatentable over Hlatky et al. (US 9,871,959) in view of Lee (US 2020/0012894).

Regarding claim 20, Hlatky does not expressly teach the method further comprising:
- rating the one or more classified image as to the presence of the identified types or characteristics of the detected moving object; - automatically adding the image having a positive rating to the preselected images for training purposes.  However, Lee teaches the method further comprising: - rating the one or more classified image as to the presence of the identified types or characteristics of the detected moving object (see figure 2, para. 0047, where Lee discusses scoring labeled images); - automatically adding the image having a positive rating to the preselected images for training purposes (see figure 2, para. 0047, where Lee discusses adding the labeled images with high scores).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hlatky with Lee to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform animal classification.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hlatky in this manner in order to improve animal classification by correcting camera parameters to properly capture images of the objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hlatky, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correcting camera parameters to adjust the camera and properly capture images of animals.  The Hlatky and Lee systems .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Long et al. (US 2019/0122381) discusses tracking and counting objects in images.
Brent et al. (US 2018/0260620) discusses sorting images using animal features.
Brown (US 11,134,221) detecting motion caused by an animal and calculating the animal outline.
Beach et al. (US 11,012,683) discusses validation engine on server receives camera parameters from the camera to detect and classify objects.
Chakraborty (US 2017/0185872) discusses identifying objects using a convolutional neural network.
Georgescu et al. (US 2016/0174902) discusses identifying objects using a neural network.
Li et al. (US 2021/0365716) discusses object detection using neural network.

	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663